Moore, Associate Justice.
We see nothing in the instructions given the jury by the court of which the plaintiff in error can complain. If there was, the objections to it are indicated so vaguely and indefinitely by the. assignment of errors, as well as the motion for a new trial, it might be well questioned, unless it was quite apparent that it caused injustice to be done, whether the court should notice it. The necessity of specifically indicating in the record the ruling of the court to which objection is made has been repeatedly reiterated by this court.
We cannot say that the verdict is without evidence, or that the jury were not warranted in the conclusion at which they arrived, in view of all the facts and circumstnces of the case as presented to them. Although defendant in ¡error, in his cross-examination of Pridgen, inquired as to matters about which he had not testified in examination-in-chief, yet the jury were not therefore *139bound to accept Ms statements as to a particular or isolated fact, however strong it must be regarded as in favor of plaintiffs in error, if it stood alone as absolutely and conclusively binding upon them. But they were authorized to consider all of his statements in connection with the other facts and circumstances before them, and form such conclusion as truth and justice demanded, in view of the entire evidence submitted to them, even if in doing so they felt constrained to conclude that the witness had been mistaken or in error in some of the statements made on his examination by defendants in error.
There being no error in the judgment of the District Court, it is therefore affirmed.
Affirmed.